59 N.Y.2d 984 (1983)
The People of the State of New York, Respondent,
v.
Ben Cruz, Appellant.
Court of Appeals of the State of New York.
Argued June 9, 1983.
Decided July 5, 1983.
Michael L. Cirrito, Murray Richman, Mary Ellen Cirrito and Martin I. Saperstein for appellant.
Mario Merola, District Attorney (Anthony R. Dellicarri and Billie Manning of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
Order affirmed. No objection having been taken, the issue as to the testimony of the Assistant District Attorney is not subject to our review; and, there being sufficient evidence in the record to support the findings made below, there is nothing further for this court to review (see, e.g., People v Harrison, 57 N.Y.2d 470).